DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments (see REMARKS filed on 28 February 2022), with respect to the rejection of claims 1-3, 5-6, 8-13, 15, 17-21, 23-24 and 26-30 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Consequently, the amendment filed 28 February 2022 has been entered and made of record.
Allowable Subject Matter
Claims 1-3, 5-6, 8-13, 15, 17-21, 23-24 and 26-30 are allowed.
The present invention relates to the transmission of a three-dimensional mesh object.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Yang et al (‘A Progressive View-Dependent Technique for Interactive 3-D Mesh Transmission’) discloses a three-dimensional (3D) object transmission method (Yang: title, abstract, disclosing a view-dependent 3D mesh transmission effort), comprising: determining a transmission mesh level for each region of a mesh corresponding to a 3D object that is segmented into regions (Yang: fig. 1(a), illustrating partitions and associated layers (regions and mesh levels) of a 3D object), implicitly discloses identifying boundary regions and non-boundary regions from among the regions (Yang: section III B. ‘partitioning’, “A boundary node is a vertex that lies on partition boundaries, and an inner vertex is a vertex that is not a boundary node … A root vertex is a vertex to which all inner vertices of a partition are eventually merged during the simplification process”), and discloses for each of the non-boundary regions, transmitting a vertex based on a transmission mesh level of a corresponding non-boundary region (Yang: fig. 1, partition 2, for example, transmitting layer 1 (comprising vertex information for each corresponding non-boundary region) followed by transmitting layer 2 (comprising vertex information for corresponding non-boundary regions, wherein the corresponding non-boundary regions are of a higher resolution (e.g., more for each of the boundary regions, transmitting a number of vertices based on a first transmission mesh level of at least one neighboring region forming a boundary with a corresponding boundary region (Yang: fig. 3, illustrating a plurality of boundary regions, fig. 9, data structure of graphics model; section III D. ‘progressive coding’, p. 1254), while
Gruetzmacher (in the general field of compressing 3D mesh models) discloses vertices in a preset order (Gruetzmacher: fig. 4, illustrating an exemplary region of a 3D mesh model comprised of boundary vertices and an interior region of regular vertices, fig. 5C, illustrating a method of implicitly including connectivity information in a mesh model; [0022, 0024], [0049-0050]).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein the preset order is determined based on an order of vertices transmitted based on a transmission mesh level decreased by one level from the current transmission mesh level”.
As per independent claims 17 and 19, these claims are also allowed for the same reasons as independent claim 1.
As per independent claim 12, Yang/Gruetzmacher teach a majority of the limitations of claim 12.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein the determining of the vertex removal order for the each mesh level comprises determining a current mesh level, and determining a vertex removal order corresponding to the current mesh level based on an order of vertices removed at a mesh level increased by one level from the current mesh level”.
As per independent claim 29, Yang/Gruetzmacher teach a majority of the limitations of claim 29.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein the processor is further 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F VALDEZ/Examiner, Art Unit 2611